DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 Feb 2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the main valve body" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claims not specifically referenced are rejected as being dependent on a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bailey et al (US 5,082,020).
Regarding Claim 1, Bailey et al disclose a valve assembly (Figure 2). The valve assembly comprising: 
a valve body having a circular perimeter and a thickness (20); and 
a leg body (22) in communication with the valve body, the leg body including a base (26) and one or more legs (28); wherein the leg body is detachable from the main valve body (Figure 2).  
Regarding Claim 2, the limitation “wherein the leg body and the valve body are made from a different manufacturing process” renders this claim a product by process claim.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113. 
Regarding Claim 3, the limitation “the leg body is forged” renders this claim a product by process claim.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113. 
Regarding Claim 4, the limitation “the leg body is formed from a cast manufacturing process” renders this claim a product by process claim.  Even though product-by-process claims are limited by In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113. 
Regarding Claim 5, the limitation “the leg body is machined from a solid bar” renders this claim a product by process claim.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113. 
Regarding Claim 6, the limitation “the valve body is formed from a cast manufacturing process” renders this claim a product by process claim.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113. 
Regarding Claim 7, the limitation “the valve body is machined from a solid bar” renders this claim a product by process claim.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113. 
Regarding Claim 8, Bailey et al disclose where the valve body (20) includes a seal (25) extending circumferentially around an outer surface (Figure 3).  
Regarding Claim 9, Bailey et al disclose where the seal (25) extends below a midline of the valve body along a lower side surface (Figure 3).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al (US 5,082,020) in view of Leathers (US 3,483,885).
Regarding Claim 10, Bailey et al disclose all essential elements of the current invention as discussed above except where the seal extends above the midline of the valve body along an upper side surface.  
Leathers teaches a valve assembly (Figure 3) where the seal (60) extends above the midline of the valve body along an upper side surface (Figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bailey et al to incorporate the teachings of Leathers to provide for where the seal extends above the midline of the valve body along an upper side surface.  Doing so would be combining prior art elements according to known methods (the valve body of Leather for the valve body of Bailey et al) to yield predictable results (to provide a reversible seal) and simple 
Regarding Claim 11, Bailey et al disclose all essential elements of the invention as discussed above except where the seal is angled inward above a midline of the valve body.  
Leathers teaches a valve assembly (Figure 3) where the seal (60) is angled inward above a midline of the valve body (Figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bailey et al to incorporate the teachings of Leathers to provide for where the seal is angled inward above a midline of the valve body.  Doing so would be combining prior art elements according to known methods (the valve body of Leather for the valve body of Bailey et al) to yield predictable results (to provide a reversible seal) and simple substitution of one known element for another (the valve body of Leather for the valve body of Bailey et al) to obtain predictable results (to provide a reversible seal).
Claims 12 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al (US 5,082,020) in view of Hackett (US 664,146).
Regarding Claim 12, Bailey et al disclose all essential elements of the current invention as discussed above except where the leg body includes a socket feature for torqueing the leg body into the valve body.  
Hackett teaches a valve assembly (Figure 2) where the leg body (E6) includes a socket feature (E9) for torqueing the leg body into the valve body (to connect via E7 as seen in Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bailey et al to incorporate the teachings of Hackett to provide for where the leg body includes a socket feature for torqueing the leg body into the valve body.  Doing so would be combining prior art elements according to known methods (the valve legs of Hackett for the 
Regarding Claim 15, Hackett teach where the socket feature is recessed into the leg body (E9 in Figure 2).  
Regarding Claim 16, Hackett teaches where the socket feature is located in the base of the leg body (Figure 2).  
Claim 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Bailey et al (US 5,082,020) in view of Hackett (US 664,146).
Regarding Claim 13 and 14, Bailey et al, as modified by Hackett teach all essential elements of the current invention as discussed above but is moot to where the socket feature is a hex shaped socket with six sides or wherein the socket feature includes three or more sides.  
It would have been an obvious matter of design choice to where the socket feature is a hex shaped socket with six sides or wherein the socket feature includes three or more sides, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al (US 5,082,020) in view of Johnson (US 2006/0202150).
Regarding Claim 17, Bailey et al disclose all essential elements of the current invention as discussed above except where the one or more legs are offset.  
Johnson teaches a valve assembly (Figure 2) with a valve body (22) and legs (52) where one or more of the legs are offset (by angle 7 in Figure 2).

Regarding Claim 18, Bailey et al disclose all essential elements of the current invention as discussed above except where the one or more legs extend away from the base in an angled offset orientation such that at least one of the one or more legs is non- vertical.  
Johnson teaches a valve assembly (Figure 2) with a valve body (22) and legs (52) where the one or more legs extend away from the base in an angled offset orientation such that at least one of the one or more legs is non- vertical (by angle 7 in Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bailey et al to incorporate the teachings of Johnson to provide for where the leg body includes a socket feature for torqueing the leg body into the valve body.  Doing so would be combining prior art elements according to known methods (the valve legs of Johnson for the valve legs of Bailey et al) to yield predictable results (to provide for even use of the seal) and simple substitution of one known element for another (the valve legs of Johnson for the valve legs of Bailey et al) to obtain predictable results (to provide for even use of the seal).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al (US 5,082,020) in view of Nelson et al (US 2003/0015240).
Regarding Claim 19, Bailey et al disclose all essential elements of the current invention as discussed above except an engineering adhesive in communication with the base for insertion into an aperture of the valve body.
Nelson et al teaches a valve assembly (Figure 1) which uses an adhesive (paragraph 39) to join a base and a body together (paragraph 39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bailey et al to incorporate the teachings of Nelson et al to provide for where an engineering adhesive in communication with the base for insertion into an aperture of the valve body.  Doing so would be use of known technique to improve similar devices (using an adhesive to connect valve body portion) in the same way (to secure valve body portions together).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Frantz et al (US 4,065,096); Rogers (US 5,275,204).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

/NICOLE GARDNER/
Examiner, Art Unit 3753

/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753